Citation Nr: 0829670	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1. Entitlement to an initial evaluation in excess of 0 
percent for onychomycosis, which the veteran claimed as a 
skin condition. 

2. Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
March 1975.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for onychomycosis and 
evaluated the condition at 0 percent disabling, effective May 
7, 2001, and denied service connection for asbestosis.  


FINDINGS OF FACT

1. The veteran's onychomycosis affects 0 percent of the head, 
face, neck, or hands, and less than 5 percent of the total 
body.  

2. The veteran does not have a current diagnosis of 
asbestosis.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial compensable 
rating for onychomycosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.10, 
4.118, Diagnostic Code 7806 (2007).

2. The criteria for service connection for asbestosis have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.385 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004, regarding the initial service 
connection claims for onychomycosis and asbestosis.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

After the RO granted service connection for onychomycosis, 
assigning a 0 percent rating, and denied service connection 
for asbestosis in a March 2005 rating decision, the veteran 
filed a notice of disagreement with the assigned rating and 
service connection denial in November 2005.  The RO continued 
the 0 percent rating for onychomycosis and denial of service 
connection for asbestosis in a November 2006 statement of the 
case and a February 2008 supplemental statement of the case.  
Although the veteran was not provided with a notice letter 
addressing the criteria for substantiating an increased 
rating claim, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, 38 U.S.C.A. §  5103(a) 
notice has served its purpose.   

Notwithstanding, the RO provided the appellant with the 
notice of the criteria for assigning disability ratings and 
effective dates in March 2006.  While this notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
February 2008 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of untimely notification, nor has any 
been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of right little finger boutonniere deformity.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file.   

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

I. Increased Rating for Onychomycosis

The RO granted service connection for onychomycosis in March 
2005, assigning a 0 percent rating effective May 7, 2001.  
The veteran contends that his onychomycosis warrants a 
disability rating higher than 0 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Under Diagnostic Code 7806, a 0 percent rating is warranted 
when the condition involves less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12- 
month period. A 10 percent rating requires involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. A 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.

At a December 2001 VA examination, the veteran was noted to 
have dry dystrophic middle toe nails.  

In October 2007, the veteran underwent a VA podiatry 
consultation, and the examiner noted the veteran had thick 
yellow toenails.  The examiner diagnosed the veteran with 
onychomycosis of the toenail.  

The claimant underwent a VA examination in February 2008, and 
the examining physician assistant reviewed the veteran's 
claims file.  The examiner indicated that the claimant's skin 
symptoms included a thick light yellowish discoloration of 
toe nails bilaterally.  Further physical examination found 
that 0 percent of exposed areas, including the head, face, 
neck, and hands) were affected.  Moreover, less than 5 
percent of the total body area was affected.  

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of his disability, as there 
is no evidence of record that he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The evidence shows no distinct periods of time since the 
rating became effective on May 7, 2001, during which the 
veteran's onychomycosis warranted a rating higher than 0 
percent.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to consider all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

The veteran's onychomycosis has not been rendered unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review.  Specifically, 
the veteran has not had any frequent hospitalizations as a 
result of his onychomycosis; nor is the condition shown to 
markedly interfere with his employment.  In fact, the veteran 
told a VA doctor in January 2003 that he had retired.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The evidence more closely approximates a 0 percent evaluation 
for onychomychosis.  38 C.F.R. § 4.118.  There is no doubt to 
be resolved and an increased rating is not warranted.  

II. Asbestosis

The veteran claims that he was exposed to asbestos while in 
service, and as a result, he now suffers from asbestosis.  

In an entry examination in May 1968 the veteran was noted to 
suffer from asthma, and a July 1974 separation examination 
noted asthma, shortness of breath, and some chest pain.  
However, the service medical records did not link these 
conditions to asbestos exposure during service or diagnose 
the veteran with asbestosis.   

The veteran underwent VA x-rays of the lumbosacaral spine in 
December 2001, which revealed no acute pulmonary disease.  X-
rays of the chest also revealed no pulmonary disease, and 
other than some unrelated back problems, the associated 
examination was "unremarkable"  A VA physician assistant 
performing the examination noted the claimant's lungs were 
clear to auscultation and percussion.  

In April 2002 a VA physician assistant did not indicate that 
the veteran was suffering from asbestosis.  In July 2002 the 
veteran was examined by a VA psychologist for a psychological 
evaluation.  The psychologist recounted the veteran's medical 
history, and she did not indicate that the claimant had 
asbestosis.  

The medical evidence of record has never shown a diagnosis of 
asbestosis or any other asbestos-related lung condition.  A 
claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.)  Service connection may not be granted unless a 
current disability exists.  In other words, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As there is no medical evidence establishing a current 
diagnosis of asbestosis or any other asbestos-related lung 
disease for which service connection may be established, the 
preponderance of the evidence is against a finding of service 
connection for asbestosis, there is no doubt to be resolved; 
and service connection is not warranted.


ORDER

1. Entitlement to an initial evaluation in excess of 0 
percent for onychomycosis is denied.  

2. Entitlement to service connection for asbestosis is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


